UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMAD MOHAMMAD AL DARBI,             )
                                     )
      Petitioner,                    )
                                     )
      v.                             ) Civil Action No. 05-2371 (RCL)
                                     )
BARACK OBAMA, et al.,               )
                                     )
      Respondents.                   )
____________________________________)

                                             ORDER

       A status conference was held in this matter on April 7, 2010. In light of the

representations of counsel, it is hereby

       ORDERED that respondents shall produce the discovery materials responsive to the

Court’s December 22, 2009, Order within 30 days of the date of this order; it is further

       ORDERED that petitioner shall file his traverse 30 thereafter; and it is further

       ORDERED that a further status conference will be held once the traverse is filed.

       SO ORDERED.



               Signed by Royce C. Lamberth, Chief Judge, on April 7, 2010.